TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00030-CV


In re Sabrina Oberg




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N

PER CURIAM
		On the record before us, we cannot conclude that relator is entitled to the relief
sought.  See Tex. R. App. P. 52.7(a), 52.8(a).  Because relator has failed to provide this Court with
a record, including a copy of any motion or order from which she seeks relief, we cannot determine
if relator is seeking relief from a final judgment from the county court or attempting to stay her
eviction pending an appeal in the county court.  See Tex. Prop. Code §§ 24.007, 24.0051 (West
Supp. 2011).  Further, we cannot determine whether relator has complied with any applicable interim
rent or supersedeas bond requirements.  Id.  Consequently, we deny her petition for writ of mandamus
and motion for temporary relief without prejudice.

Before Chief Justice Jones, Justices Henson and Goodwin
Filed:   January 26, 2012